1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10
     XZAVR MOORE,                                    Case No. 1:18-cv-00601-LJO-EPG (PC)
11
                    Plaintiff,                       ORDER GRANTING REQUEST TO OPT OUT
12                                                   OF EARLY SETTLEMENT CONFERENCE
            v.
13
     S. TORRES, et al.,                              (ECF Nos. 23, 26)
14
                    Defendants.
15
16          Plaintiff, Xzavr Moore, is appearing pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983.
18          This matter has been referred for an early settlement conference. (ECF No. 23.) On March 21,
19   2019, Defendants filed a request to “opt-out” of the settlement conference, explaining that following
20   an evaluation of the case and a conversation with Plaintiff, they have determined that a settlement
21   conference would not be beneficial at the present time. (ECF No. 26.) The Court will accordingly
22   grant Defendants’ request to opt out of an early settlement conference.
23          It is ORDERED that the request to opt out of an early settlement conference (ECF No. 26) is
24   GRANTED.
25   IT IS SO ORDERED.
26
27      Dated:     March 25, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
28
